       Case 5:20-cv-00135-DCB-MTP Document 17 Filed 09/23/20 Page 1 of 8



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              WESTERN DIVISION
LARY EVANS, JR.; AMANDA ALEXIS;
KEITH MONTGOMERY, JR.; LEROY NUNNERY;
and SYLVESTER JORDAN                                            PLAINTIFFS
 VS.                                        CIVIL NO. 5:20-cv-135-DCB-MTP
CONTINENTAL CARBONIC PRODUCTS, INC.;
JENNIFER CORA, individually and in her
official capacity; RICK TOLBERT, individually and in
his official capacity; and JOHN DOES 1-10                       DEFENDANTS




                                    ORDER

       This matter is before the Court on Defendant Continental

Carbonic     Products,    Inc.   (“Continental”)    and   Jennifer    Cora’s

(“Cora”) Motion for Partial Dismissal of the Complaint [ECF No.

4]. In response, Plaintiffs have conceded in part and seek to amend

the original complaint regarding retaliatory and constructive

discharge. [ECF No. 10]. Having read the Motion, response thereto,

memorandum in support, applicable statutory and case law, and being

otherwise fully informed of the premises, the Court finds as

follows:

                                 Background




                                      1
    Case 5:20-cv-00135-DCB-MTP Document 17 Filed 09/23/20 Page 2 of 8



     Plaintiff,    Larry    Evans    (“Evans”)        filed   a   Charge   of

Discrimination with the EEOC in October of 2017. Evans received a

notice of right to sue letter, but did not proceed with litigation.

     On March 20, 2018, the Brookhaven Lincoln County NAACP filed

a Charge of Discrimination with the EEOC on behalf of Plaintiffs,

the “Brookhaven Charge” and received a notice of right to sue

letter on February 18, 2020. Plaintiffs, Evans, Amanda Alexis,

Keith Montgomery, Leroy Nunnery, and Sylvester Jordan filed this

action   on   March   17,    2020.       Plaintiffs     allege    claims   of

discrimination, retaliation, and harassment under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §1981, and 42 U.S.C. §1985(3).

Plaintiffs also assert First Amendment claims and claims under the

theories of failure to train and respondeat superior. Defendants

filed a Partial Motion to Dismiss, and Plaintiffs have conceded to

the dismissal of the following counts:


     • The First Amendment claim against both Continental and Cora.

[See ECF No. 5, Memorandum of Law in Support of Motion for Partial

Dismissal of the Complaint (the “Principal Brief”), p. 13];


     • The 42 U.S.C. § 1985(3) conspiracy claim against both

Continental and Cora. [See ECF No. 5, Principal Brief, p. 15-16];




                                     2
    Case 5:20-cv-00135-DCB-MTP Document 17 Filed 09/23/20 Page 3 of 8




     • The Mississippi state law respondeat superior claim against

Continental (and Cora, if asserted against her). [See ECF No. 5,

Principal Brief, p. 13];


     • The Mississippi state law claim for failure to train against

Continental (and Cora, if asserted against her). [See ECF No. 5,

Principal Brief, pp. 14-15];


     • All Title VII claims by all Plaintiffs against Cora in her

individual capacity. [See ECF No. 5, Principal Brief, p. 12];


     • All Title VII claims of Plaintiff Amanda Alexis against

Continental and Cora. [See ECF No. 5, Principal Brief, pp. 5-6];


     • The Title VII claims by Evans against Continental and Cora

that Defendants asserted were outside the scope of the Brookhaven

Charge, i.e., the alleged spying on Evans while he dressed in a

sleeper truck and the termination of his employment in retaliation

for complaining about discrimination and harassment. [See ECF No.

5, Principal Brief, p. 9];


     • The Title VII claims by Plaintiff Keith Montgomery, Jr.

(“Montgomery”)   against   Continental    and   Cora   that   Defendants

asserted were outside the scope of the Brookhaven Charge, i.e.,

the alleged spying on Montgomery while he dressed in a sleeper

truck and the giving of false employment verifications to potential

employers. [See ECF No. 5, Principal Brief, p. 9];

                                   3
    Case 5:20-cv-00135-DCB-MTP Document 17 Filed 09/23/20 Page 4 of 8




     • General allegations of discrimination and harassment or

retaliation by Cora or Rick Torbert (“Torbert”). [See ECF No. 5,

Principal Brief, p. 10]; and,


     • Retaliatory discharge claims of Evans, Montgomery and Alexis

based on the filing of the Brookhaven Charge. [See ECF No. 5,

Principal Brief, p. 11].

The Court hereby GRANTS dismissal of the aforementioned counts to

which Plaintiffs have conceded [ECF No. 10 and ECF No. 13]. The

remaining issues are (1) whether Plaintiff Evans’ failed to file

suit timely regarding his Title VII claims; and (2) whether

Plaintiffs Leroy Nunnery and Sylvester Jordan have failed to

exhaust administrative remedies regarding their Title VII claims.

                               Discussion

Evans’ Title VII claims were timely filed

     Evans filed two Charges of Discrimination with the EEOC

regarding Continental. The first Charge was filed on October 25,

2017, and alleged discrimination and retaliation resulting from

discrepancies   in   company   policies   that   Evans   addressed      with

management. [Exhibit 3]. Evans received a notice of right to sue

letter on October 31, 2017, but he did not proceed with litigation.

[ECF No. 5].




                                   4
      Case 5:20-cv-00135-DCB-MTP Document 17 Filed 09/23/20 Page 5 of 8



       Brookhaven Lincoln County NAACP filed the second Charge, the

Brookhaven Charge, on March 20, 2018, in which Evans was one of

several Plaintiffs. In response to the Brookhaven Charge, the EEOC

issued a notice of right to sue letter on February 18, 2020. The

Brookhaven Charge alleged retaliation and racial discrimination

based on racial slurs, discriminatory discipline and discharge,

and discriminatory scheduling of routes. [ECF No. 5]. Evans current

claims arise from the Brookhaven Charge.

       The allegations of racial discrimination are not mentioned in

Evans’ initial charge and are therefore separate and distinct from

claims of discrimination in the Brookhaven Charge. Evans is bound

by the second right to sue letter issued in response to the

Brookhaven Charge. Because Evans received that letter on February

18,2020, his claims are properly before the Court.

Whether Plaintiffs Leroy Nunnery and Sylvester Jordan have failed

to    exhaust   administrative    remedies   regarding   their   Title    VII

claims

     a. Factual allegations not asserted in the Brookhaven Charge

            Defendants    claim   that   Plaintiffs   Leroy   Nunnery     and

       Sylvester Jordan failed to exhaust administrative remedies

       because the Complaint includes factual allegations that were

       not asserted in the Brookhaven Charge. Plaintiffs argue the

       claims arise out of the scope of the Brookhaven Charge. A

                                     5
      Case 5:20-cv-00135-DCB-MTP Document 17 Filed 09/23/20 Page 6 of 8



      Title VII suit “may extend as far as, but not further than,

      the scope of the EEOC investigation which could reasonably

      grow out of the administrative charge.” Boland v. Mississippi

      Dep't of Pub. Safety, No. 3:17CV803-LG-RHW, 2019 WL 1139494,

      at *6 (S.D. Miss. Mar. 12, 2019) (citing Fine v. GAP Chem.

      Corp., 995 F.2d 576, 578 (5th Cir. 1993)). Leroy Nunnery and

      Sylvester Jordan both claim that they were required to “remain

      home on call for 24 hours without pay.” The Brookhaven Charge

      addresses    unequal   pay    due     in   part   to   not   being   given

      assignments [Exhibit A], and therefore claims of remaining on

      call without pay could reasonably grow out of the facts

      alleged. Therefore, the Court DENIES Defendants’ Motion to

      Dismiss Leroy Nunnery’s and Sylvester Jordan’s Title VII

      claims for failure to exhaust administrative remedies for

      facts not alleged in the Brookhaven Charge.



  b. Retaliatory and constructive discharge claims

      Defendants argue that Plaintiffs Leroy Nunnery and Sylvester

Jordan have failed to exhaust their administrative remedies for

any   claim   of   retaliatory     and/or    constructive     discharge     that

occurred after the Brookhaven Charge was filed. Plaintiffs seek to

amend the Complaint to clarify their retaliatory and constructive

discharge claims. [ECF No. 10].



                                      6
    Case 5:20-cv-00135-DCB-MTP Document 17 Filed 09/23/20 Page 7 of 8



     Rule 15 of the Federal Rules of Civil Procedure controls

amending pleadings. Rule 15(a)(1) states that a party may amend

its pleading once as a matter of course within: (a) 21 days after

serving it, or (b) if the pleading is one to which a responsive

pleading is required, 21 days after service of a responsive

pleading or 21 days after service of a motion under Rule 12(b),(e),

or (f), whichever is earlier. In all other cases, a party may amend

its pleading only with the opposing party’s written consent or the

court’s leave. Fed. R. Civ. P. 15(a). The district court should

freely give leave to amend when justice so requires. Id.

     Defendants assert that Plaintiffs should not be allowed to

amend their complaint because: (1) the courts are bound by the

allegations in the complaint and (2) Plaintiffs’ response does not

constitute an amendment to Plaintiffs’ complaint. [ECF No. 13]. A

district court should allow leave to amend unless there is “a

‘substantial reason’ to deny a party's request.” N. Cypress Med.

Ctr. Operating Co., Ltd. v. Aetna Life Ins. Co., 898 F.3d 461, 477

(5th Cir. 2018) (citing Jones v. Robinson Property Group, L.P.,

427 F. 3d 987,994 (5th Cir. 2005)); Dussouy v. Gulf Coast Inv.

Corp., 660 F.2d 594, 598 (5th Cir. 1981). Pursuant to Federal Rule

15, the district court should freely give leave to amend when

justice   so   requires.   Therefore,    the   Court   DENIES   Defendants’

Motion    to   Dismiss     Plaintiffs’    retaliatory      discharge    and



                                    7
    Case 5:20-cv-00135-DCB-MTP Document 17 Filed 09/23/20 Page 8 of 8



constructive discharge counts and allows the Plaintiffs’ to amend

the complaint regarding these charges.

Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that the Motion for Partial

Dismissal, filed by Continental and Jennifer Cora [ECF No. 4]is

GRANTED in part and DENIED in part.

     FURTHER ORDERED that Leroy Nunnery’s and Sylvester Jordan’s

request to amend the complaint to clarify their retaliatory and

constructive discharge claims [ECF No. 10] is hereby GRANTED.

Plaintiffs are allowed ten (10) days within the entry of this Order

to file an Amended Complaint.

     SO ORDERED this the 22nd day of September, 2020.

                                          \s\ David Bramlette________
                                         UNITED STATES DISTRICT JUDGE




                                   8
